Citation Nr: 9925569	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  91-44 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for chronic pes planus 
(flat feet).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, denied service connection for a low back disorder to 
include lumbar spine hypertrophic changes, bilateral pes 
planus (flat feet), bilateral frozen foot residuals, right 
shoulder chip fracture residuals, a psychiatric disorder, and 
a throat disorder.  In August 1991, the veteran was afforded 
a hearing before a Department of Veterans Affairs (VA) 
hearing officer.  In May 1992, the Board denied service 
connection for a chronic low back disorder, flat feet, 
bilateral frozen foot residuals, right shoulder chip fracture 
residuals, and an acquired psychiatric disability to include 
post-traumatic stress disorder (PTSD).  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In [citation redacted],
the Court affirmed those portions of the May 
1992 Board decision which denied service connection for 
bilateral frozen foot residuals, right shoulder chip fracture 
residuals, and an acquired psychiatric disorder to include 
PTSD; vacated those portions of the Board's decision which 
denied service connection for a chronic low back disorder and 
pes planus (flat feet); and remanded those issues to the 
Board for further action.  

In August 1994, the Board remanded the veteran's claims to 
the RO for further development of the record.  In November 
1997, the Board remanded the veteran's claims for additional 
action which included scheduling the veteran for a VA 
examination for compensation purposes in order to assess the 
nature and severity of his alleged chronic low back and 
bilateral foot disabilities.  The requested VA examination 
was completed in January 1998.  The examiner was specifically 
requested to advanced an opinion as to the etiological 
relationship, if any, between the claimed disabilities and 
the veteran's period of active service.  The veteran is 
represented in this appeal by the American Legion.  




REMAND

In reviewing the report of the January 1998 VA examination 
for compensation purposes, the Board observes that the 
veteran was afforded both a general medical evaluation and a 
foot evaluation.  While the general medical examiner 
diagnosed the veteran with mild pes planus with diffuse foot 
pain likely secondary to degenerative changes, the foot 
examiner observed that the veteran's feet were not flat and 
diagnosed the veteran with arthritis of the feet with 
diminished arterial blood flow.  An opinion by any of the 
physicians who conducted the recent examinations as to the 
etiology of the veteran's current lumbosacral spine 
disability and its relationship to active service was not 
advanced.  

The Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  Given the Court's 
direction and the apparent conflict in the report of the 
January 1998 VA examination for compensation purposes as to 
whether the veteran currently has pes planus (flat feet), the 
Board finds that an additional VA evaluation would be helpful 
in resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should again schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad enough to accurately 
determine the current nature and severity 
of his alleged chronic low back disorder 
and chronic bilateral pes planus (flat 
feet).  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner or 
examiners should express an opinion as to 
the etiology of all identified chronic 
lumbosacral spine and foot disabilities 
and their relationship, if any, to the 
veteran's period of active service and 
inservice complaints including his 
alleged World War II combat injuries.  
The physician or physicians should 
expressly state whether the veteran has 
bilateral pes planus.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner or 
examiners prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1998), when the 
veteran without good cause fails to 
report for examination, his original 
claim for service connection will be 
determined upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic low back 
disorder and chronic bilateral pes planus 
(flat feet) with express consideration of 
the applicability of 38 U.S.C.A. 
§ 1154(b) (West 1991) and the Court's 
holding in Arms v. West, 12 Vet. App. 
188, (1999).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


